    Case 3:19-cv-00900-FLW-LHG Document 27 Filed 02/09/21 Page 1 of 1 PageID: 441
                                                                         JOSEPH L. BASRALIAN +              CHRISTINE R. SMITH
                                                                         ROBERT M. JACOBS                   MARLA WOLFE TAUS +
                                                                         GARY S. REDISH +                   DORIS BRANDSTATTER
                                                                         RICHARD R. KAHN +                  FAITH E. MIROS + *
                                                                         KENNETH K. LEHN ƒ                  BOGDAN A. KACHUR +
                                                                         STANLEY TURITZ                     VICTOR M. NAZARIO III ◙ ɗ
                                                                         ARTHUR I. GOLDBERG +
                                                                         RONALD M. ABRAMSON
                                                                         MARTIN J. DEVER, JR. + *           ROBERT J. KLEEBLATT
COURT PLAZA SOUTH – EAST WING                NEW YORK OFFICE             PETER J. BAKARICH, JR. +           FRANK E. SCANGARELLA
                                           488 MADISON AVENUE            THOMAS J. CANGIALOSI, JR. +        JARED L. GURFEIN +
    21 MAIN STREET, SUITE 101                                            CAROLYN GERACI FROME               ROMAN VACCARI ρ +
                                           17th FLOOR - SUITE 1700
          P.O. BOX 647                   NEW YORK, NEW YORK 10022        JONATHAN KUKIN +                   ALICE B. NEWMAN + ◙
 HACKENSACK, NEW JERSEY 07601-0647               (212) 324-0169
                                                                         BRUCE R. ROSENBERG                 FRANK J. FRANZINO, JR. +
                                                                         RICHARD D. WOLLOCH +               COUNSEL TO THE FIRM
                                                                         MICHAEL G. STINGONE ρ
    TELEPHONE (201) 487-3800                                             DENNIS G. HARRAKA ƒ x
                                              FLORIDA OFFICE                                                ƒ CERTIFIED BY THE SUPREME COURT OF
     FACSIMILE (201) 487-8529                                            R.N. TENDAI RICHARDS
                                            2255 GLADES ROAD             IAN S. KLEEBLATT                      NEW JERSEY AS A CIVIL TRIAL
                                                                                                               ATTORNEY
                                             SUITE 324 ATRIUM            MICHAEL J. COHEN + ƒ
                                                                                                            + MEMBER NEW YORK BAR ALSO
                                         BOCA RATON, FLORIDA 33431
                                                                                                            * MEMBER CONNECTICUT BAR ALSO
                                                                                                            ρ MEMBER PENNSYLVANIA BAR ALSO
                                                                         ROBERT A. HETHERINGTON III (RET)
                                                                                                            ◙ MEMBER FLORIDA BAR ALSO
                                          www.winnebanta.com             WALTER G. WINNE (1889-1972)
                                                                                                            ɗ MEMBER WASHINGTON, D.C. BAR
 Via ECF                                                                 HORACE F. BANTA (1895-1985)
                                                                                                            x R. 1:40 QUALIFIED MEDIATOR
                                                                         BRUCE F. BANTA (1932-1983)
                                                                         PETER G. BANTA (1935-2016)
                                                                         MATTHEW COHEN (1943-2018)


 February 9, 2021
                                                                     Email address: mcohen@winnebanta.com
                                                                     Direct Dial:   (201) 562-1088

  Hon. Lois H. Goodman, U.S.M.J.
  U.S. District Court for the District of New Jersey
  Clarkson S. Fisher Building & U.S. Courthouse
  402 East State Street
  Trenton, New Jersey 08608

         RE:     Strike 3 Holdings, LLC v. John Doe subscriber assigned IP Address 24.187.181.190
                 Civil Case No. 3:19-cv-00900-FLW-LHG

  Dear Judge Goodman:

          We represent the Doe Defendant in the above-referenced matter. On February 2, 2021, the Court
  entered a text order requiring Defendant to file a response to the supplemental authority supplied by
  Plaintiff by February 12, 2021. We respectfully request a two (2) week extension of that deadline. The
  parties are engaging in good faith settlement discussions and are optimistic that this matter may soon be
  resolved. Plaintiff’s counsel, Mr. John Atkin, consents to the extension. Should the Court have any
  questions, please do not hesitate to contact me.

                                                         Respectfully submitted,

                                                         Michael J. Cohen
                                                           Michael J. Cohen
  cc: John Atkin (via ECF)




                                        Serving Our Clients Since 1922
